Citation Nr: 0638277	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  96-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
duodenal ulcer with post operative residuals of a 
vagotomy/antrectomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The case was previously remanded in June 1999 and 
September 2004.


FINDING OF FACT

Residuals of a duodenal ulcer, with post operative residuals 
of a vagotomy/antrectomy, are not manifested by a moderate 
postgastrectomy syndrome with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a duodenal 
ulcer, with post operative residuals of a 
vagotomy/antrectomy, is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.112-4.114, Diagnostic 
Code 7308 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  The claim was thereafter readjudicated 
in the July 2005 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability on appeal 
is harmless because the preponderance of the evidence is 
against the appellant's claim for an increased evaluation, 
and any questions as to the appropriate effective date to be 
assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

Background

At his July 1994 VA examination, the veteran did not present 
any complaints concerning his duodenal ulcer.  The veteran 
weighed 262 pounds.  The veteran's abdomen was soft and 
flat.  There were no masses, the abdomen was nontender, and 
bowel sounds were normal.  Testing for occult blood in the 
stool was negative.  Weight loss was not diagnosed.   Indeed, 
obesity was diagnosed.

At his February 1996 VA examination the veteran reported 
undergoing a partial gastrectomy with vagotomy in 1971.  He 
indicated he was much improved after the surgery, but in 
recent years mild upper gastrointestinal symptoms (GI) had 
recurred.  The examiner noted no convincing post operative 
history of hematemesis or melena.  The veteran's weight had 
been stable at about 250 pounds.  Physical examination 
revealed no anemia.  There was a long vertical surgical scar 
in the epigastric area.  There were no palpable organs or 
masses, and there was no epigastric tenderness.  Normal bowel 
sounds were noted.
 
An August 1996 upper gastrointestinal series showed a small 
sliding hiatal hernia, mild gastroesophageal reflux, and post 
operative changes.

At an April 1999 Board hearing, the veteran testified that 
when he woke in the morning he usually had stomach cramping.  
He also reported having constipation five to six times a 
month.  He indicated that he would vomit twice a day.  The 
veteran testified that he was taking Lansoprazole.  The 
veteran reported no other digestive or bowel problems.  

At his April 2000 VA examination, the veteran reported 
burning reflux symptoms including an "acid like substance" 
coming up in his throat.  He also complained of occasional 
nausea and vomiting, early satiety, and occasional epigastric 
pain.  He denied melena or hematemesis.  He stated that since 
his operation in 1970 he has had off and on constipation and 
occasional diarrhea.  There was no evidence of anemia, but 
hemoglobin record was absent.  His weight has been stable.  
Physical examination revealed positive bowel sounds.  He had 
mild epigastric tenderness, but no guarding rigidity.  The 
examiner recommended an upper endoscopy to evaluate the 
degree of involvement with the reflux disease and to rule out 
any other causes for these symptoms.

The upper GI endoscopy of August 2000 showed no evidence of 
significant pathology in the entire examined small bowel 
loops.  A Billroth II anastomosis was found in the stomach.  
Suture material was not visible.  Patchy erythematous mucosa 
with no bleeding was found in the antrum.  A significant 
amount of bilious material was noted in the stomach remnant.  
There was no evidence of significant pathology in the entire 
esophagus.  The impression was of normal afferent and 
efferent loops.  There was a high likelihood of gastritis 
with suspicion of bile related gastritis.

VA treatment records show that in December 2001, the veteran 
sought Prilosec for his hiatal hernia which was causing 
heartburn.

The veteran did not report for his VA medical examination 
scheduled in June 2002.

In February 2003, the veteran was recorded as weighing 280 
pounds.  His ideal weight was recorded as 169 pounds.
 
VA treatment records show that the veteran complained of 
constipation in May 2003.  In October 2003, it was noted that 
the veteran had gained some weight.  

In a September 2004 Board Remand, the RO was instructed inter 
alia to give the veteran an opportunity to submit additional 
medical evidence, obtain outstanding VA treatment records, 
and to schedule a VA examination for the veteran to determine 
the severity of his disability.  The veteran failed to 
respond to the RO's request for additional medical evidence.  
The RO obtained outstanding VA treatment records; however, 
the veteran failed to report for his VA examination in 
February 2005.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities. 
Ratings are based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal in May 2001, effective 
July 2, 2001, VA amended portions of 38 C.F.R. § 4.114, the 
regulation governing ratings of the digestive system. 66 Fed. 
Reg. 29,488 (May 31, 2001) (codified as amended at 38 C.F.R. 
§ 4.114).  The amendment did not, however, change Diagnostic 
Code 7308 which is applicable to this claim.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113.

Under Diagnostic Code 7308, a 20 percent evaluation may be 
assigned for a mild postgastrectomy syndrome manifested by 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent evaluation requires a moderate 
postgastrectomy syndrome manifested by less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  38 
C.F.R. § 4.114, Diagnostic Code 7308.

Weight loss is used to evaluate digestive system disorders, 
and weight loss is important where there is appreciable loss 
sustained over a period of time, as opposed to minor weight 
loss or a greater loss for a brief period of time.  See 38 
C.F.R. § 4.112.  The Board notes that the amendments to the 
regulations used to rate the digestive system, noted above, 
also included a revision of 38 C.F.R. § 4.112 with respect to 
the definition of weight loss; however, as will be discussed 
below, clinically significant weight loss has essentially not 
been shown to be a manifestation of the veteran's subtotal 
gastric resection.  Consequently, the Board will only briefly 
discuss and compare below the old and new criteria for weight 
loss.

Analysis

The veteran was scheduled for a VA examination in 2005, but 
he failed to report and did not provide any reason for such 
failure.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation benefits.  Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  Olson v. Principi, 3 Vet. App. 
480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a) (2006). 

In this case, any information recorded during the VA 
examination for which VA scheduled the veteran could have 
proven to be beneficial to the veteran's appeal; however, 
because he failed to report to such examination, the Board is 
bound to consider this claim based on the evidence now of 
record.  38 C.F.R. § 3.655(b) (2006) 

Applying the criteria of Diagnostic Code 7308 to the facts of 
this case, the evidence shows that the veteran's disability 
simply is not clinically manifested by a moderate 
postgastrectomy syndrome with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  

At his February 1996 VA examination the veteran weighed 250 
pounds, but by February 2003 he weighed 280 pounds despite 
the fact that his ideal weight was 169 pounds..  At his April 
2000 VA examination the veteran's weight was stable despite 
complaints of occasional constipation and diarrhea, burning 
and reflux symptoms, occasional nausea, vomiting, and 
epigastric pain.  He had no complaints of melena and no 
complaints of hematemesis. VA treatment records dated in 
December 2001 show the veteran sought Prilosec for his hiatal 
hernia which was causing heartburn.  

The foregoing pathology does not present evidence of a  
moderate postgastrectomy syndrome with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  Weight loss is clearly not shown, and no circulatory 
symptoms have been noted.  As such the preponderance of the 
evidence is against finding that the appellant's duodenal 
ulcer, with post operative residuals of a 
vagotomy/antrectomy, meets the criteria for a disability 
evaluation in excess of 20 percent under Diagnostic Code 
7308.  See 38 C.F.R. § 4.114, Diagnostic Code 7308 (2006).  
The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a duodenal ulcer with post operative residuals 
of a vagotomy/antrectomy is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


